671 N.W.2d 740 (2003)
Joan LANGLOIS, Relator,
v.
UNIVERSITY OF MINNESOTA, Self-Insured, Respondent, and
Ruth Ryan, Relator,
v.
University of Minnesota, Self-Insured, Respondent.
No. A03-1268.
Supreme Court of Minnesota.
December 1, 2003.
Dean Michael Salita, Minneapolis, Attorney for Langlois, Joan: Relator/Ryan, Ruth: Relator.
Peter J Pustorino, Pustorino, Pederson, Tilton, and Jeffrey James Lindquist, Minneapolis, Attorneys for University of Minnesota, Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 6, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
  BY THE COURT:
  /s/Sam Hanson
  Associate Justice
PAGE, J., took no part in the consideration or decision of this case.